FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2021

                                     No. 04-21-00285-CV

                               Alma Maldonado GONZALEZ,
                                        Appellant

                                               v.

                                 VANTAGE BANK TEXAS,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23070
                          Honorable Sid L. Harle, Judge Presiding


                                        ORDER
       Appellee Vantage Bank Texas moved this court to order Appellant to show authority, and
on October 8, 2021, we denied Appellee’s motion.
       Before our order issued, Appellant moved this court for leave to file additional argument
on why she should not be compelled to show authority. Because our October 8, 2021 order
denied Appellee’s motion, Appellant’s motion for leave to file additional authority is MOOT.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court